Citation Nr: 1706894	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09 07-174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to March 23, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left shoulder prior to February 10, 2015 and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the right shoulder.

4.  Entitlement to a rating in excess of 10 percent for arthritis of the left hip.

5.  Entitlement to a rating in excess of 10 percent for arthritis of the right hip.

6.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.

7.  Entitlement to a rating in excess of 10 percent for arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to March 1969 and from January 2002 to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2008 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016 the Veteran testified before the undersigned at a Central Office Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to increased ratings for bilateral hip disabilities, bilateral shoulder disabilities, a left knee disability, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the August 2016 hearing before the undersigned, the Veteran indicated his desire to withdraw the appeal as to entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to March 23, 2011, and in excess of 20 percent thereafter.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to March 23, 2011, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

In the present case, at the August 2016 hearing before the undersigned the Veteran clearly expressed his intent to withdraw his appeal as to entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to March 23, 2011 and in excess of 20 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time, and these appeals are dismissed.





ORDER

The appeal as to entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to March 23, 2011 and in excess of 20 percent thereafter is dismissed.


REMAND

Increased Ratings

At the August 2016 hearing before the undersigned, the Veteran provided testimony that his service-connected disabilities have increased in severity since his last VA examination in February 2015.  Further, the Veteran provided testimony that the February 2015 VA examinations did not adequately account for the functional loss that he experiences from pain and flare-ups.  See De Luca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that additional VA examinations are warranted to ascertain the nature and severity of his service-connected disabilities.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran identified additional VA treatment records that are not currently associated with the claims file.  This evidence is constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the Veteran identified private treatment records relevant to his appeals at the August 2016 hearing.  Specifically, the Veteran testified that he received treatment for service-connected disabilities at Blue Ridge Orthopedic Associates in Warrenton, Virginia, Kaiser Permanente in Springfield, Virginia, and Kaiser Permanente in Largo, Maryland.  While the Board acknowledges that the Veteran has submitted additional treatment records in support of his claim, the Veteran should be given an opportunity to obtain any additional relevant private treatment records for review or request VA to obtain them on his behalf, so as to ensure the completeness of his file prior to final review by the Board, to the extent that the appeal is not otherwise satisfied on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to include those from Blue Ridge Orthopedic Associates in Warrenton, Virginia, Kaiser Permanente in Springfield, Virginia, and Kaiser Permanente in Largo, Maryland.  

Obtain all outstanding VA treatment records, including, but not limited to those at the Martinsburg VA and Richmond VA Medical Centers. The request should include non-electronic and/or archived paper records.

All actions to obtain the requested records should be fully documented in the electronic file. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination, if feasible, at the Richmond VA Medical Center to evaluate the severity of his service-connected bilateral hip disabilities, bilateral shoulder disabilities, left knee disability, and lumbar spine disability. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's bilateral hip disabilities, bilateral shoulder disabilities, left knee disability, and lumbar spine disability. 

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why. A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. 

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case.  The Veteran and his representative should be afforded the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


